Order filed November 20, 2014, Withdrawn, Appeal Reinstated and Order
filed January 6, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00840-CR
                                    ____________

                      LORENZA ANDRE SAM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 10-DCR-055360A

                                     ORDER

      On November 20, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for failure to
file a brief. On December 29, 2014, appellant filed a motion to reinstate the appeal
because the brief has been filed.

      The motion is granted. Our order of November 20, 2014, is withdrawn.
The appeal is reinstated.

                                      PER CURIAM